IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                               No. 12-535V
                                           Filed: April 7, 2014
                                          (not to be published)

************************
TYRELLE CATING,                                     *
                                                    *
                          Petitioner,               *                Stipulation; Flu; GBS
v.                                                  *
                                                    *
SECRETARY OF HEALTH                                 *
AND HUMAN SERVICES,                                 *
                                                    *
             Respondent.                            *
************************

Isaiah Kalinowski, Esq., Maglio, Christopher & Toale, PA, Washington, DC for petitioner.
Glenn MacLeod, Esq., U.S. Dept. of Justice, Washington, DC for respondent.

                               DECISION ON JOINT STIPULATION1

Gowen, Special Master:

        Tyrelle Cating [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on August 22, 2012. Petitioner alleges that she
suffered Guillain-Barre Syndrome [“GBS”] that was caused in fact by a flu vaccination
she received on or about October 28, 2009 . See Stipulation, filed Apr. 7, 2014, at ¶¶ 2,
4. Further, petitioner alleges that she experienced residual effects of her injury for more
than six months. Petition at para. 12. Respondent denies that the flu vaccine caused
petitioner’s alleged GBS or any other injury, and further denies that her current
disabilities are a sequel of a vaccine-related injury. Stipulation at ¶ 6.


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On April 7, 2014, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms.

        Respondent agrees to pay petitioner:

            (a) A lump sum of $175,000.00 in the form of a check payable to
                petitioner, Tyrelle Cating. This amount represents compensation for
                all damages that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                                s/ Thomas L. Gowen
                                                Thomas L. Gowen
                                                Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.



                                                    2